NUMBER 13-09-00180-CR

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI—EDINBURG
  ____________________________________________________

GEORGE STEVEN KUHEL,                                                            Appellant,

                                               v.

THE STATE OF TEXAS,                                                             Appellee.


                       On appeal from the 24th District Court
                            of Victoria County, Texas
  ____________________________________________________

                            MEMORANDUM OPINION

                  Before Justices Benavides, Vela, and Perkes
                   Memorandum Opinion by Justice Perkes

       Appellant, George Steven Kuhel, was convicted by a jury of engaging in organized

criminal activity;1 manufacture or delivery of a substance in Penalty Group One (400 grams




       1
        TEX. PEN. CODE ANN. §§ 71.02(a) (West 2010); 12.42(c)(1) (West 2003) (first degree felony,
enhanced to repeat felony offender).
or more);2 and possession of certain chemicals with intent to manufacture a controlled

substance.3 The jury assessed appellant’s sentences, respectively, as follows: Count 1—

sixty years’ confinement in the Institutional Division of the Texas Department of Criminal

Justice and a $ 10,000.00 fine; Count 2—confinement for life in the Institutional Division of

the Texas Department of Criminal Justice and a $10,000.00 fine; and Count 3—fifty years’

confinement in the Institutional Division of the Texas Department of Criminal Justice and a

$ 10,000.00 fine.      The sentences were ordered to run concurrently.                  By four issues,

appellant challenges the enhancements and sentences imposed upon him. We affirm.4

                                            I. BACKGROUND

       The Victoria County Sheriff’s Office received a 9-1-1 call complaining about the

operation of a methamphetamine lab. The caller complained about the emission of a

strong odor that caused eyes to burn and she expressed fear and concern for her children.

Appellant was arrested and confessed to operating a business of manufacturing

methamphetamines for profit and for personal usage.

       After appellant was found guilty of all three counts, the prosecutor and appellant’s

counsel entered a stipulation that confirmed appellant’s four prior felony convictions, three
       2
         TEX. HEALTH & SAFETY CODE ANN. § 481.112(a) & (f) (West 2010) (first degree felony, with special
punishment). Methamphetamine is in Penalty Group One. TEX. HEALTH & SAFETY CODE ANN.                   §
481.102 (West 2010).
       3
         TEX. HEALTH & SAFETY CODE ANN. § 481.124(d)(1) (West 2010); TEX. PEN. CODE ANN. § 12.42(b)
(West 2003) (second degree felony, enhanced to first degree felony).
       4
            Appellant’s counsel filed a motion to withdraw as counsel, which was carried with the case. We
abated and remanded the case for the trial court to consider. After appellant’s counsel informed the trial
court that he would be able to continue work on the case, the trial court entered Order/Findings wherein it
found that appellant’s counsel would be able to provide effective assistance of counsel for this appeal and
that he should be permitted to withdraw his motion to withdraw as counsel. Appellant’s counsel thereafter
filed a brief for appellant. We hereby dismiss, as moot, appellant’s counsel’s motion to withdraw.




                                                    2
of which were from Kansas and one from Victoria County, Texas. Appellant did not object

to this stipulation. After accepting the stipulation, the trial court modified the court’s charge

indicating that the unenhanced options for sentencing were to be disregarded, leaving only

the enhanced paragraphs available for the jury to consider. After the jury’s verdict of

conviction and sentence, this appeal ensued.

                                    II. ISSUES PRESENTED

       By four issues, appellant argues: (1) the sentences imposed violate his United

States constitutional right to receive a sentence which is not more than necessary to

accomplish all of the objectives of the Texas Penal Code; (2) he did not properly ―stipulate

to the veracity‖ of the exhibits showing his prior felony convictions, and therefore, the

evidence presented was insufficient; (3) the trial court did not rule on whether the Kansas

convictions contained elements that were substantially similar to Texas laws or crimes,

and therefore, were improper for enhancement purposes; and (4) the trial court erred by

not allowing the jury to determine whether the prior convictions were proven beyond a

reasonable doubt or substantially true.

                                          III. ANALYSIS

A. Appellant’s Prior Felony Convictions

       In his second issue, appellant argues the evidence presented with respect to his

prior convictions was insufficient because he did not properly stipulate to the veracity of the

exhibits used to prove his prior felony convictions. In his fourth issue, appellant argues the

trial court erred by not allowing the jury to determine whether the prior convictions were

proven beyond a reasonable doubt or substantially true.



                                               3
      In order to prove a defendant was convicted of a prior offense for enhancement

purposes, the State must prove beyond a reasonable doubt that (1) a prior conviction

exists, and (2) the person identified for the conviction is the defendant. Flowers v. State,

220 S.W.3d 919, 921–22 (Tex. Crim. App. 2007). No specific document or mode of proof

is required to prove these two elements, and there is no ―best evidence‖ rule that requires

the fact of a prior conviction to be proven with any particular document. Id. The State may

prove the required elements in a number of different ways, including a defendant's

admission or stipulation. Id; Bryant v. State, 187 S.W.3d 397, 401 (Tex. Crim. App. 2005).

Evidence of prior convictions is not insufficient merely because the defendant did not

personally join in the stipulations, where the record shows that the defendant voiced no

objection to the stipulations entered into by his counsel and the counsel for the state.

Genzel v. State, 415 S.W.2d 919, 921–22 (Tex. Crim. App. 1967).

      Stipulations to the court act as a judicial admission. Bryant, 187 S.W.3d at 401.

Stipulations are formal concessions ―that have the effect of withdrawing a fact from issue

and dispensing wholly with the need for proof of the fact.‖ Id. The admonitions of article

26.13 of the Texas Code of Criminal Procedure do not apply to a stipulation of an

enhancement conviction. See TEX. CODE CRIM. PROC. art. 26.13 (West 2010); Harvey v.

State, 611 S.W.2d 108, 112 (Tex. Crim. App. 1981). Once a stipulation is entered into with

respect to an enhancement conviction, the trial court may charge the jury on punishment

as though the primary offense, for which the accused has been convicted, carries the

enhancement punishment. Id.; see also State v. Allen, 865 S.W.2d 472, 473–74 (Tex.

Crim. App. 1993) (citing Harvey, 611 S.W.2d at 111).



                                             4
       During the punishment stage of the trial, the following exchange occurred between

the court and counsel:

       MR. TYLER:           Your Honor, the State would offer State’s Exhibit 106
                            and 107, which are—the first is a Certification of
                            Conviction in Kansas for three offenses that were just
                            mentioned in Cause Number 90 CR849PB,
                            89CR204PB, and 96CR35G, for the defendant, George
                            Kuhel, with the stipulation by the defense that this is the
                            same George Steven Kuhel as the defendant in this
                            case and a Judgment and Sentence that is…

       THE COURT:           Hold on just a second. Do you so stipulate, Mr. Denton?

       MR. DENTON:          Yes, Your Honor.

       MR. TYLER:           Further, State’s Exhibit 107, which is a Judgment and
                            Sentence in Cause Number 03-5-20, 150-D out of the
                            377th Judicial District Court of Victoria County, naming
                            as the defendant, George Kuhel, who is one in the same
                            as the George Steven Kuhel, the defendant in this case.
                            And by stipulation they would agree to the identity.

       THE COURT:           So stipulate?

       MR. DENTON:          Yes, Your Honor.

       MR. TYLER:           The State would offer these exhibits and ask that they be
                            published to the jury . . .

       THE COURT:           State’s Exhibits 106 and 107 are admitted. Ladies and
                            gentlemen, the stipulation by the defense as to the
                            veracity of these exhibits allows you to consider them in
                            your deliberations on punishment . . . .

       Exhibits 106 and 107 are certified copies of documents which establish the

existence of appellant’s prior convictions; the stipulation, through appellant’s attorney, links

appellant to those convictions. See Flowers, 220 S.W.3d at 921. The fact that appellant

did not personally join the stipulation does not render the proof of his prior convictions

insufficient. Rather, his silence and failure to timely raise an objection establishes his

                                               5
acquiescence to the enhancements. See Genzel, 415 S.W.2d at 921–22. The admission

of the certified copies, combined with defense counsel’s stipulations, wholly dispensed with

the need of further proof regarding the enhancements. See Bryant, 187 S.W.3d at 402.

As such, the trial court was permitted to charge the jury on the enhanced ranges of

punishment. See Harvey, 611 S.W.2d at 111.

      Appellant’s reliance on Washington v. State is misplaced. 677 S.W.2d 524 (Tex.

Crim. App. 1984). In that case, the Court of Criminal Appeals held the trial court erred by

denying the defendant a right to have a jury determine whether or not the defendant

―should be classified and punished as a habitual criminal,‖ where the only evidence

regarding the defendant’s enhancement was his own testimony. Id. at 527. The Court of

Criminal Appeals, however, further stated that had Washington pleaded true or stipulated

to the enhancements, the trial court’s actions would have been proper. Id.

      We hold the evidence was sufficient to establish appellant’s prior convictions for

enhancement purposes. We also hold that the trial court did not err by charging the jury

on the enhanced ranges of punishment. See Allen, 865 S.W.2d at 474; Washington, 677
S.W.2d at 527; Harvey, 611 S.W.2d at 112. Appellant’s second and fourth issues are

overruled.

B. Waiver

      In his first issue, appellant argues that the sentences imposed violate his

constitutional right under the United States Constitution to receive a sentence which is not

more than necessary to accomplish all of the objectives of the Texas Penal Code. In his

third issue, appellant argues that the trial court erred by failing to rule on whether the



                                             6
Kansas convictions which were used to enhance his sentence contained elements that

were substantially similar to Texas laws or crimes.

       To preserve a complaint for appellate review, a defendant must have presented a

timely request, objection, or motion stating the specific grounds for the ruling desired to the

trial court. See TEX. R. APP. P. 33.1; Martinez v. State, 867 S.W.2d 30, 35 (Tex. Crim.

App. 1993). Almost every right, constitutional and statutory, may be waived by the failure

to object. See Smith v. State, 721 S.W.2d 844, 855 (Tex. Crim. App. 1986).              Issues

pertaining to unconstitutional sentencing must be preserved in the trial court. Rhodes v.

State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996); see also Hill v. State, No. 13-10-

00178-CR, 2011 Tex. App. LEXIS 4804, at *4 (Tex. App.—Corpus Christi June 23, 2011,

no pet.)(mem. op. not designated for publication).

       Appellant failed to indicate in his brief, and we cannot find in the record, where he

made any such objections in the trial court. See TEX. R. APP. P. 38.1(i). Appellant’s issues

are being raised for the first time on appeal. As such, the issues have not been preserved

for review on appeal. Appellant’s first and third issues are overruled.

                                           IV. CONCLUSION

       We affirm the judgment of the trial court.


                                                    ______________________________
                                                    GREGORY T. PERKES
                                                    Justice


Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of August, 2011.


                                              7